DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi (JP4608933) in view of Ono (JP2016112662) and DE102017201684, hereinafter referred to as REF1.
Regarding claim 1, Takiguchi teaches a cutting head (13) rotatable about a first axis (O) in a direction of rotation (T) (See Fig. 2), and comprising: an intermediate portion (12) having an integer number N (See Fig. 2 depicting intermediate portion 12 and the integer N as 2), N ≥ 2 circumferentially spaced apart peripheral surfaces (27) (See Fig 2), each peripheral surface (27) having a leading edge (28), and the plurality of leading edges (28) defining a cutting diameter (See modified Fig. 2); and a tip portion having an axially forwardmost tip point contained in the first axis (O) and N front surfaces (21) (See modified Fig. 1 depicting the tip portion and Fig. 2 depicting the N front surface), each front surface (21) having a radially extending front cutting edge (25) which comprises an outer cutting edge (25B) extending radially inwardly from one of the leading edges (28) and an inner cutting edge (25A) extending radially inwardly from said outer cutting edge (25B) (See Fig. 2 depicting the front cutting edge 25), each inner cutting edge (25A) adjoining its associated outer cutting edge (25B) at a cutting edge transition point (See modified Fig. 2 depicting the cutting edge transition point), wherein: each outer rake surface is disposed on a head flute extending axially rearwardly from the tip portion and intersecting one of the leading edges (28) (See Fig 1 depicting the  cutting edge, which is adjacent to the outer and inner rake surface extending axially rearwardly from the tip portion and modified Fig. 2 depicting the flute and tip portion); and each inner rake surface is disposed on a gash (26) extending axially rearwardly from the tip portion and intersecting one of the head flutes (See Fig. 1 depicting the cutting edge, which is adjacent to the outer and inner rake surface, extending axially rearwardly from the tip portion and modified Fig. 2 depicting the inner rake surface), and wherein: each gash (26) has a gash path (26C) defined by a plurality of gash apex points from a series of cross-sections taken in planes perpendicular to the first axis and intersecting the gash along its axial extent (See Fig. 5 depicting the gash 26 and the gash path 26C and paragraph 0024 describing the gash path as a valley which would inherently have apex points if cross sections were taken in places perpendicularly to the axis O); each gash path extends to a gash path end point located a first distance axially rearward of the tip point (See modified Fig. 5 depicting the gash and gash path end point located a first distance axially rearward). However Takiguchi does not specifically teach wherein in a cross-section taken in a first vertical plane parallel to the first axis and intersecting any one of the outer cutting edges, an outer rake surface adjacent to said outer cutting edge is inclined at a positive outer rake angle; and in a cross-section taken in a second vertical plane parallel to the first axis and intersecting any one of the inner cutting edges, an inner rake surface adjacent to said inner cutting edge is inclined at a negative inner rake angle, and the first distance is greater than thirty percent of the cutting diameter.

    PNG
    media_image1.png
    920
    896
    media_image1.png
    Greyscale

Modified Fig. 1 of Takiguchi (JP4608933)


    PNG
    media_image2.png
    706
    909
    media_image2.png
    Greyscale

Modified Fig. 5 of Takiguchi (JP4608933)


    PNG
    media_image3.png
    466
    742
    media_image3.png
    Greyscale

Modified Fig. 5 of Takiguchi (JP4608933)

REF 1 teaches in a cross-section taken in a first vertical plane parallel to the first axis (V) and intersecting any one of the outer cutting edges (11/1, 11/2), an outer rake surface (31/1) adjacent to said outer cutting edge (11/1) is inclined at a positive outer rake angle (See Fig. 1-2 and paragraph 0046 describing 3/1, which contains outer cutting edge 11/1, is at a positive rake angle). REF1 teaches the outer cutting edge is at a positive rake angle for the purposes of removing chips.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takiguchi to provide an outer cutting edge and outer rake surface inclined at a positive rake angle. Doing so would provide a means to remove chips from a workpiece (Paragraph 0046 and 0050).
Ono teaches in a cross-section taken in a second vertical plane parallel to the first axis and intersecting any one of the inner cutting edges (2), an inner rake surface (See modified Fig. 2 depicting the rake surface of the inner cutting edge 2) adjacent to said inner cutting edge (2) is inclined at a negative inner rake angle (01) (See Fig. 2, 3a, and paragraph 0012). Ono teaches the inner cutting edge is provided with a negative rake angle to reduce the cutting resistance to the work material.


    PNG
    media_image4.png
    600
    942
    media_image4.png
    Greyscale

Modified Fig. 2 of Ono (JP2016112662)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takiguchi to incorporate the teachings of Ono to provide an inner cutting edge with a negative rake angle. Doing so would reduce the cutting resistance to the work material (Paragraph 0009).
Although, Takiguchi teaches a first distance axially rearward of the tip point to the gash path end point as depicted in modified Fig. 5. Takiguchi does not specifically teach that the first distance is greater than thirty percent of the cutting diameter. However, the gash is a result-effective variable because it impacts the reduction in the cutting resistance of a drill, early removal of cut chips at the chisel edge, and better biting. Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutting tool disclosed in Takiguchi with a first distance within the range claimed in order to optimize the reduction of cutting resistance, removal of chips, and enhanced biting of the drill. See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).
Regarding claim 8, Takiguchi as modified teaches the cutting head according to claim 1, REF1 teaches wherein: in any cross-section taken in a vertical plane parallel to the first axis (V) and intersecting any one of the outer cutting edges (11/1,11/2), the outer rake surface adjacent to said outer cutting edge (11/1,11/2) is inclined at a positive outer rake angle (See Fig. 1-2 and paragraph 0046 describing 3/1, which contains outer cutting edge 11/1, is at a positive rake angle).
Regarding claim 9, Takiguchi as modified teaches the cutting head according to claim 1, Ono further teaches wherein: in any cross-section taken in a vertical plane parallel to the first axis and intersecting any one of the inner cutting edges (2), the inner rake surface adjacent to said inner cutting edge (2) is inclined at a negative inner rake angle (θ1) (See modified Fig. 2, Fig. 3a, and paragraph 0012 describing the negative inner rake angle of the inner cutting edge 2).
Regarding claim 10, Takiguchi as modified teaches the cutting head according to claim 1, Ono further teaches wherein: in the cross-section taken in the second vertical plane, the negative inner rake angle (θ1) has a magnitude of greater than 5 degrees (Fig. 3a and paragraph 0008, the negative rake angle can be set to a magnitude of 10°).
	Regarding claim 11, Takiguchi as modified teaches the cutting head according to claim 1, Takiguchi further teaches wherein: each gash path (26C) extends in a direction opposite the direction of rotation (T), as it extends axially rearwardly from the tip portion (See Fig. 2 and 5 depicting the gash path 26C extending towards a direction opposite to the direction of rotation T)
	Regarding claim 12, Takiguchi as modified teaches the cutting head according to claim 1, Takiguchi further teaches wherein: each gash path end point is located radially further from the first axis than any one of the cutting edge transition points (See modified Fig. 2 depicting the gash path end point as radially further from the first axis than the cutting edge transition points).
Regarding claim 17, Takiguchi as modified teaches the cutting head according to claim 1, Takiguchi further teaches wherein: the cutting head (13) exhibits N-fold rotational symmetry about the first axis (See Fig. 2 and depicting the two-fold rotational symmetry of the cutting head 13).
Regarding claim 18, Takiguchi as modified teaches the cutting head according to claim 1, REF1 further teaches wherein N=3 (See Fig. 4 depicting N=3 cutting sections).
Regarding claim 19, Takiguchi as modified teaches a rotary cutting tool comprising: the cutting head according to claim 1; Takiguchi further teaches a shank (10) having a longitudinal axis (O), and N shank flutes circumferentially alternating with N lands (See modified Fig. 1 depicting the shank 10, flutes, and lands).
Regarding claim 20, Takiguchi as modified teaches the rotary cutting tool according to claim 19, Takiguchi further teaches wherein: the cutting head (13) has an axially rearward facing bottom surface (22) (See Fig. 1 and 3) , the shank (13) has a support surface transverse to the longitudinal axis, and the cutting head (13) is removably mounted to the shank (10) with the bottom surface (14A) in contact with the support surface (22) (See paragraph 0031 and Fig. 1 depicting  the support surface in contact with the bottom surface).

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi (JP4608933) in view of Ono (JP2016112662) and REF1 (DE102017201684) as applied to claim 1 above, and further in view of Krenzer (WO2017137551).
Regarding claim 2, Takiguchi as modified teaches the cutting head according to claim 1. Takiguchi further teaches wherein: in a cross-section taken in a first horizontal plane perpendicular to the first axis (O) and intersecting the plurality of inner cutting edges (25A), each gash (26) has a concave shaped first profile (See Fig. 5 and paragraph 0024 describing the gash 26  and gash path 26C being a valley which would inherently have a concave shaped first profile if a cross section were to be taken perpendicular to the first axis O and intersecting the plurality of inner cutting edges 25A) . However, Takiguchi fails to teach the first profile has a minimum first radius measured along a first segment thereof, the first segment containing a first gash apex point; and the minimum first radius (R1) is greater than six percent of the cutting diameter (DC).
Krenzer teaches (See Fig. 3-4 and modified Fig. 4) the first profile has a minimum first radius (Rg) measured along a first segment thereof, the first segment containing a first gash apex point; and the minimum first radius (Rg) is greater than six percent of the cutting diameter (D) (See modified Fig. 4 depicting the first segment which spans the length of the profile). Krenzer has a cross section when taken in a first horizontal plane perpendicular to the first axis 13 and intersecting the plurality of inner cutting edges 15. Furthermore, modified Fig. 4 defines the first segment which would contain the first gash apex point, since the segment spans the profile. Rg is also defined as the radius under which 23 is formed in the area of the central axis and falls within the range of greater than 6% of the cutting diameter to achieve high stability, robustness of the drilling tool, and to avoid stress peaks (See paragraph 0043, 3%-10% of cutting diameter).

    PNG
    media_image5.png
    638
    829
    media_image5.png
    Greyscale

Modified Fig. 4 of Krenzer (WO2017137551)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I. And doing so would achieve high stability, robustness of the drilling tool, and to avoid stress peaks (See paragraph 0043).
Regarding claim 3, Takiguchi as modified teaches the cutting head according to claim 2, Krenzer further teaches wherein: each first profile has a radially innermost first point contained in its first segment (See modified Fig. 4 depicting the first segment, the first segment is capable of having a radially innermost first point contained within).
Regarding claim 4, Takiguchi as modified teaches the cutting head according to claim 2, Krenzer further teaches wherein: each first profile is continuously curved (See modified Fig. 4 depicting the first profile which is continuously curved)
Regarding claim 5, Takiguchi as modified teaches the cutting head according to claim 2, Krenzer further teaches wherein: in a cross-section taken in a second horizontal plane perpendicular to the first axis and intersecting the plurality of leading edges, each gash (23) has a concave shaped second profile, the second profile has a minimum second radius measured along a second segment thereof, the second segment containing a second gash apex point; and the minimum second radius is greater than six percent of the cutting diameter. Krenzer teaches a gash path and it can be seen that the gash widens as it moves axially rearward from the tip, which means the radius widens. Furthermore, Krenzer has a cross section, when taken in a second horizontal plane perpendicular to the first axis and intersecting the plurality of leading edges, the second profile would have a minimum second radius along a second segment, which spans the second profile. The second segment would have a second radius greater than the first radius as previously described, which is greater than 6% of the cutting diameter (See paragraph 0043, 3%-10%). And because the second segment spans the second profile, the second gash apex point would lie within the second segment.
The chip gash or web thinning of the drill is a result-effective variable because it impacts the reduction in the cutting resistance of a drill, early removal of cut chips at the chisel edge, and better biting. Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutting tool disclosed in Krenzer with a second radius within the range claimed in order to optimize the reduction of cutting resistance, removal of chips, and enhanced biting of the drill (See paragraph 0043). See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Regarding claim 6, Takiguchi as modified teaches the cutting head according to claim 5, Krenzer further teaches wherein: each second profile has a radially innermost second point contained in its second segment (See Fig. 4 which shows that Krenzer has a radially inner most second point contained in its second segment on each second profile due to the concave nature of the second profile).
Regarding claim 7, Takiguchi as modified teaches the cutting head according to claim 5, Krenzer further teaches wherein each second profile is continuously curved. By nature of gashes, Takiguchi as modified by Krenzer has a second profile that is continuously curved.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi (JP4608933) in view of Ono (JP2016112662) and REF1 (DE102017201684) as applied to claim 1 above, and further in view of Harouche (US20110085868).
Regarding claim 13, Takiguchi as modified teaches the cutting head according to claim 1, Takiguchi further teaches wherein: each front surface (21) includes a clearance surface (21A) adjacent its associated outer (25B) and inner cutting edges (25A) (See Fig. 2 depicting the clearance surface); in a cross-section taken in a third vertical plane containing the first axis and intersecting the clearance surface. However, Takiguchi fails to teach the clearance surface has a concave shaped clearance profile.
Harouche teaches the clearance surface has a concave shaped clearance profile wherein each concave shaped clearance profile is continuously curved and extends step-free to the first axis (See paragraph 0006 and Fig. 4 depicting the concave shaped clearance profile and axis (See Fig. 4 depicting the clearance profile extend with a continuous and step-free curve to the first axis, the dashed-line).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takiguchi’s base device of a drilling head to incorporate the known technique of equipping a curve to a clearance surface in drilling heads from Harouche to provide a concave shaped clearance profile on the clearance surface wherein the each concave shaped clearance profile is continuously curved and extends step-free to the first axis . Doing so would result in the greater dispersal of stress across the curved surface than that of a flat surface. See MPEP§2143 (I) (D).
Regarding claim 15, Takiguchi as modified teaches the cutting head according to claim 13, Ono further teaches wherein: the tip portion includes N chisel edges (10) (See modified , and each chisel edge is formed by two adjacent clearance surfaces and extends radially away from the tip point to one of the inner cutting edges (2) (See modified Fig. 2 depicting the clearance surfaces defining the chisel 10 and extending radially away from the tip point). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takiguchi to have the tip portion include N chisel edges, as taught by Ono. Doing so would reduce rotational torque while reducing cutting resistance with a material to be cut (See paragraph 0007 and 0008).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi (JP4608933) in view of Ono (JP2016112662) and REF1 (DE102017201684) as applied to claim 1 above, and further in view of Oota (WO2016147963).
Regarding claim 16, Takiguchi as modified teaches the cutting head according to claim 1, Takiguchi further teaches wherein: the plurality of cutting edge transition points define an imaginary first circle having a first diameter (See modified Fig. 2, a first circle with a first diameter can be made) However, Takiguchi fails to teach the first diameter is greater than thirty percent of the cutting diameter.
Oota teaches the first diameter is greater than thirty percent of the cutting diameter (See Fig. 2, Length B defines the radius of the first circle). Oota teaches that the ratio between the length B and length A is 20%- 50% in order to reduce cutting resistance (page 7, line 273-277 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            
/BOYER D ASHLEY/            Supervisory Patent Examiner, Art Unit 3722